Citation Nr: 0530651	
Decision Date: 11/15/05    Archive Date: 11/30/05

DOCKET NO.  04-26 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen the claim to recognize the veteran's son as a helpless 
child.

2. Entitlement to special monthly compensation (SMC) by 
reason of the veteran's spouse being in need of regular aid 
and attendance.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran 

ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 
INTRODUCTION

The veteran had four years and one month of active service to 
include the period from October 1963 to December 1965.

This is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 rating decision of the Wilmington, 
Delaware, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In the January 2003 rating decision, the RO denied service 
connection for diabetes mellitus and the veteran appealed 
that determination.  However, during the hearing held in 
March 2005, the veteran withdrew the appeal of this issue.  
Accordingly, the issue of service connection for diabetes 
mellitus is not before the Board.   38 C.F.R. § 20.204(b).  


FINDINGS OF FACT

1. In an unappealed decision, dated in September 1985, the RO 
denied the veteran's claim that his son be recognized as a 
helpless child.

2. The evidence received since the RO's September 1985 
decision, which was not previously of record, and which is 
not cumulative of other evidence of record, does not raise a 
reasonable possibility of substantiating the claim that his 
son be recognized as a helpless child.

3. The appellant's spouse is not shown to be blind or so 
nearly blind as to have corrected visual acuity of 5/200 or 
less, in both eyes, or concentric contraction of the visual 
field to 5 degrees or less, to be a patient in a nursing 
home, or to require the daily assistance of another to 
perform the activities of daily living or to protect herself 
from the dangers of her environment, without which she would 
require nursing home or other institutional care.


CONCLUSIONS OF LAW

1. New and material evidence has not been received since the 
RO's September 1985 final decision denying the veteran's 
claim that his son be recognized as a helpless child; the 
claim that his son be recognized as a helpless child is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2005). 

2. The criteria for establishing entitlement to payment of 
increased compensation benefits to the veteran by reason of 
his spouse being in need of aid and attendance have not been 
met.  38 U.S.C.A. §§ 1115(1)(E), 1502(b), 5107(b) (West 
2002); 38 C.F.R. §§ 3.351, 3.352 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO. 

The Board finds that the VCAA notice requirements have been 
satisfied. The RO notified the veteran of the VCAA by letters 
in January 2002 and August 2002, which informed him of the 
type of information and evidence necessary to support the 
claims.  In addition, the rating decision and the statement 
of the case put the veteran on notice of the reasons why the 
claims were denied. 

The VCAA notices also informed the veteran of his and VA's 
respective responsibilities for obtaining information and 
evidence.  And, the VCAA notices contained a specific request 
for the veteran to provide additional evidence in support of 
his claims.  In addition, he was supplied with the complete 
text of 38 C.F.R. § 3.159(b)(1) in the statement of the case. 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  In light of the existing evidentiary 
development, the duty-to-assist provisions of the VCAA have 
been substantially complied with. 

II. New and Material

The veteran essentially asserts that new and material 
evidence has been presented to reopen his claim that his son 
be recognized as a helpless child.  

In September 1985, the RO denied the veteran's claim that his 
son be recognized as a helpless child.  There was no appeal, 
and this decision became final.  See 38 U.S.C.A. § 7105(c).  

However, applicable law provides that a claim which is the 
subject of a prior final decision may nevertheless be 
reopened upon presentation of new and material evidence.  38 
U.S.C.A. § 5108.

In January 2002, the veteran filed to reopen his claim.  In 
January 2003, the RO denied the claim.  The veteran has 
appealed.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.

The term "child" includes an unmarried person, who before 
reaching the age of 18 years, became permanently incapable of 
self-support.  38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57.  
Pursuant to 38 C.F.R. § 3.356(a), a child must be shown to be 
permanently incapable of self-support by reason of mental or 
physical defect at the date of attaining the age of 18 years.  
The focus of analysis is on the individual's condition at the 
time of his 18th birthday.  It is that condition which 
determines whether entitlement to the status of "child" 
should be granted.  See Dobson v. Brown, 4 Vet. App. 443 
(1993).

Rating determinations will be made solely on the basis of 
whether the child is permanently incapable of self-support 
through his own efforts by reason of physical or mental 
defects.  The question of permanent incapacity for self-
support is one of fact for determination by the rating agency 
on competent evidence of record in the individual case.  
Rating criteria applicable to disabled veterans are not 
considered controlling.  Principal factors for consideration 
are: 1) that a claimant is earning his own support is prima 
facie evidence that he is not incapable of self-support. 
Incapacity for self-support will not be considered to exist 
when the child by his own efforts is provided with sufficient 
income for his reasonable support; 2) a child shown by proper 
evidence to have been permanently incapable of self-support 
prior to the date of attaining the age of 18 years, may be so 
held at a later date even though there may have been a short 
intervening period or periods when his condition was such 
that he was employed, provided the cause of incapacity is the 
same as that upon which the original determination was made 
and there were no intervening diseases or injuries that could 
be considered major factors.  Employment which was only 
casual, intermittent, tryout, unsuccessful, or terminated 
after a short period by reason of disability, should not be 
considered as rebutting permanent incapability of self-
support otherwise established; 3) employment of a child prior 
or subsequent to the delimiting age may or may not be a 
normal situation, depending on the educational progress of 
the child, the economic situation of the family, indulgent 
attitude of parents, and the like.  In those cases where the 
extent and nature of disability raises doubt as to whether 
they would render the average person incapable of self- 
support, factors other than employment are for consideration.  
In such cases it should be considered whether the daily 
activities of the child in the home and community are 
equivalent to the activities of employment of any nature 
within the physical or mental capacity of the child which 
would provide sufficient income for reasonable support.  Lack 
of employment of the child either prior to the delimiting age 
or thereafter should not be considered as a major factor in 
the determination to be made, unless it is shown that it was 
due to physical or mental defect and not to mere 
disinclination to work or indulgence of relatives or friends; 
and 4) the capacity of a child for self-support is not 
determinable upon employment afforded solely upon sympathetic 
or charitable considerations and which involved no actual or 
substantial rendition of services.  38 C.F.R. § 3.356(b).

The most recent and final denial of this claim was the RO's 
decision dated in September 1985.  Therefore, the Board must 
determine if new and material evidence has been submitted 
since the RO's September 1985 decision.  38 U.S.C.A. § 5108.  
When determining whether the evidence is new and material, 
the specified basis for the last final disallowance must be 
considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

The evidence of record at the time of the RO's September 1985 
decision indicated that the veteran's son was born in August 
1966 and that he attained the age of 18 in August 1984.  The 
evidence included reports and statements from the veteran's 
son's local school district, dated in 1985, which indicated 
that the veteran's son had been diagnosed with a learning 
disability prior to his 18th birthday.  This evidence further 
showed that the veteran's son had been enrolled in special 
education classes, that he would not be eligible to receive a 
high school diploma, that he was to work at a race track as 
an exerciser, that he desired to become a jockey, and that he 
was determined to be eligible for vocational rehabilitation.  

In the RO's September 1985 denial of the claim, there was no 
evidence that the veteran's son had a physical disability 
that affected his ability to support himself.  The evidence 
showed that the veteran's son had a learning disability, that 
he was eligible for vocational rehabilitation, and that he 
had obtained a job exercising horses at a race track.  In its 
decision, the RO determined that the evidence did not show 
that the veteran's son was permanently incapable of self-
support by reason of mental or physical defect at the date of 
attaining the age of 18 years.

A number of reports from the veteran's son's school district 
have been submitted.  Some of the reports are duplicative 
evidence that was in the claims file at the time of the RO's 
September 1985 decision.  As for the evidence that is not 
duplicative, a school psychologist reported in November 1984 
that it was doubtful whether the veteran's son would pass the 
reading competency test, that he had long-term language 
difficulties, and memory problems.  It was reported that the 
son might leave school to attend a jockey school.  It was 
also report that apprenticeships were more appropriate than 
more formal schooling due to the son's lack of reading 
ability.  Other reports from the school district, dated 
between 1984 and 1985, include psychological evaluations and 
individualized educational program reports, which showed that 
the son had speech and language difficulties, that he fell 
within the borderline/educable mentally handicapped range of 
ability, that he was in the lowest 10 percent nationally, but 
he did not qualify for the State's Learning Disabilities 
program.  The son's assets that could be utilized 
vocationally were in vocations such as riding, handling 
horses, carpentry, and sign painting.  

At a hearing, held in March 2005, the veteran testified that 
his son has asthma, a respiratory condition, and a learning 
disability; that his son was unable to be a jockey due to 
weight gain; that his son has had nine or ten jobs in the 
last year, and every time an employer found out his son's 
disability he is let go; that his son had his own place, but 
the veteran helps him with his finances; that his son 
currently worked about 35 hours a week doing maintenance for 
a college, but had not been promoted because of his learning 
disability; that his son had previously worked for 10 years, 
but was let go; and that his son could not read or write. 

Except as noted, the aforementioned evidence was not of 
record at the time of the RO's September 1985 decision, is 
not cumulative, and is "new" within the meaning of 38 C.F.R. 
§ 3.156.  However, the Board finds that this evidence is not 
material evidence.  The evidence from the veteran's son's 
school district indicates that his son had severe speech and 
language difficulties.  This was previously established in 
September 1985. 

As to whether the son was capable of self-support prior to 
the date of attaining the age of 18 years, the school 
district's records shows that the son had assets that could 
be utilized vocationally such as riding, carpentry, and sign-
painting.  This evidence tends to show that the son was 
capable of self-support and he was not so impaired as to 
qualify for the State's Learning Disability program.  
Finally, the veteran did testify that his son had his own 
place and was working and had worked for 10 years. 

For the above reasons, the additional evidence does not show 
that the veteran's son was incapable of self-support prior to 
the date of attaining the age of 18 years, and the evidence 
does not raise a reasonable possibility of substantiating the 
claim.  Therefore, the claim is not reopened.  

III.  Special Monthly Compensation - Aid and Attendance - 
Spouse

The veteran asserts that he is entitled to special monthly 
compensation (SMC) by reason of his spouse being in need of 
regular aid and attendance.  At his hearing, held in March 
2005, he testified that his wife has scoliosis, a slipped 
disc, nerve damage in her left arm and legs, and chronic 
asthma; that she can walk, but cannot do chores around the 
house or use steps or stairs; that she can dress and bathe 
herself, but does not cook; and his wife volunteers at a day 
center, but most of the time she is bedridden due to back and 
leg spasms.   

In a VA Form 21-4142, dated in April 2002, the veteran's wife 
reported receiving treatment for a spinal problem, a nervous 
condition, and high blood pressure.  She further stated they 
are unable to keep up our house. 

The Board notes that the veteran is currently service-
connected for several disabilities with a combined rating of 
100 percent. 

A veteran may be eligible for increased compensation benefits 
by reason of his spouse being in need of aid and attendance.  
38 U.S.C.A. § 1115(1)(E); 38 C.F.R. § 3.351(a)(2).  
Entitlement to the benefit requires him to establish that his 
spouse is either a patient in a nursing home, helpless or 
blind, or so nearly helpless or blind, as to require the 
regular aid and attendance of another person.  38 U.S.C.A. § 
1115(1)(E).  VA regulations require the veteran to establish 
that his spouse (1) is blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to 5 degrees or 
less; or (2) is a patient in a nursing home because of mental 
or physical incapacity; or (3) has a factual need for aid and 
attendance under the criteria set forth in § 3.352(a).  
38 U.S.C.A. § 1502(b); 38 C.F.R. § 3.351(c).

Determinations as to need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: Inability of claimant to dress 
or undress herself or to keep herself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which, by reason of the 
particular disability, cannot be done without aid; inability 
of claimant to feed himself/herself through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to her daily environment.  
"Bedridden" will be a proper basis for the determination and 
is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
claimant is unable to perform should be considered in 
connection with his/her condition as a whole.  It is only 
necessary that the evidence establish that the claimant is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352(a).  The 
particular personal function(s) that the claimant must be 
unable to perform must be one of the enumerated disabling 
conditions, but she is not required to satisfy all of the 
enumerated disabling conditions.  Turco v. Brown, 9 Vet. App. 
222, 224 (1996). 

A VA examination for household status or permanent need for 
regular aid and attendance was held in February 2002.  The 
report discloses the veteran's wife complained of neck and 
back pain.  She was described as having good nutrition, Gait 
and posture were normal.  She could walk unassisted for one 
block, and that she could leave the home one to two times per 
week to include for any emergency.  The diagnoses included 
strain of the cervical spine, lumbosacral spine, and left 
shoulder, and osteoarthritis.  

In a questionnaire, completed by the wife's physician in June 
2002, the physician reported that the wife could dress and 
undress, bathe, feed herself, and care for the needs of 
nature without assistance.  The physician further reported 
that she could use orthopedic appliances without assistance, 
that she could protect herself against the normal hazards of 
her daily environment without assistance, that she was not 
totally blind, not bedridden, and not confined to her home.  
The physician described the wife's health problems as colon 
cancer, neck and back pain, muscle strain, osteoarthritis, 
post-traumatic stress syndrome, and post-traumatic headaches.  
The physician indicated that she was involved in an auto 
accident in November 2001.

A decision of the Social Security Administration (SSA), dated 
in September 1989, states that the veteran's wife was 
determined to be disabled as of March 1987, subject to a 
review within three years.  The report does not identify any 
disabilities.

There is no medical evidence that the veteran's wife is in a 
nursing home.  With regard to the other criteria, the 
evidence does not show that the veteran's wife is helpless or 
blind, or so nearly helpless or blind, as to require the 
regular aid and attendance of another person.  She is capable 
of walking unassisted, she can dress, bathe, feed herself, 
and care for the needs of nature without assistance.  She can 
protect herself against the normal hazards of her daily 
environment without assistance.  Accordingly, the evidence 
does not show that she has a factual need for aid and 
attendance.  Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim that the 
criteria for establishing entitlement to payment of increased 
compensation benefits to the veteran by reason of his spouse 
being in need of aid and attendance have been met, and the 
claim is denied.  
38 U.S.C.A. §§ 1115(1)(E), 1502(b), 5107(b) (West 2002); 38 
C.F.R. §§ 3.351, 3.352, 3.655(b) (2005).


ORDER

The application to reopen the claim to recognize the 
veteran's son as a helpless child is denied.  

Special monthly compensation by reason of the veteran's 
spouse being in need of regular aid and attendance is denied.


____________________________________________
GEORGE E. GUIDO, JR.
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


